In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-20-00357-CR
                                    No. 07-20-00358-CR


             JAMIE LEE BURNS A/K/A JAMIE LEE NELSON, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 316th District Court
                                  Hutchinson County, Texas
            Trial Court No. 11,257, 11,393, Honorable James M. Mosley, Presiding

                                      April 15, 2021
                   ORDER OF ABATEMENT AND REMAND
                      Before QUINN, C.J., and PIRTLE and DOSS, JJ.

      Appellant, Jamie Lee Burns a/k/a Jaime Lee Nelson, appeals from the trial court’s

judgments revoking his community supervision for the offenses of possession of a

controlled substance and forgery. Appellant’s brief was originally due March 18, 2021 but

was not filed. By letter of March 25, 2021, we notified appellant’s appointed counsel that

the brief was overdue and admonished her that failure to file a brief by April 5th would

result in the appeals being abated and the causes remanded to the trial court for further
proceedings without further notice. To date, appellant’s counsel has not filed a brief or

had any further communication with this court.

        Accordingly, we abate the appeals and remand the causes to the trial court for

further proceedings. See TEX. R. APP. P. 38.8(b)(2), (3). Upon remand, the trial court

shall determine the following:

        1.     whether appellant still desires to prosecute the appeals;
        2.     whether appellant is indigent;
        3.     why a timely appellate brief has not been filed on behalf of appellant;
        4.     whether appellant’s counsel has abandoned the appeals;
        5.     whether appellant has been denied the effective assistance of counsel;
        6.     whether new counsel should be appointed; and
        7.     if appellant desires to continue the appeals, the date the court may expect
               appellant’s briefs to be filed.

        The trial court is also directed to enter such orders necessary to address the

aforementioned questions. So too shall it include its findings on those matters in a

supplemental record and cause that record to be filed with this court by May 5, 2021. If

it is determined that appellant desires to proceed with the appeals, is indigent, and has

been denied the effective assistance of counsel, the trial court may appoint him new

counsel; the name, address, email address, phone number, and state bar number of any

newly appointed counsel shall be included in the aforementioned findings. Should further

time be needed to perform these tasks, then same must be requested before May 5,

2021.

        It is so ordered.

                                                         Per Curiam

Do not publish.